Pm Curiam,
Appellant’s sins of commission and omission, found by the learned court and specified in its opinion, not only justified but demanded his dismissal from the offices of executor and trustee under his father’s will.
Neither of the specifications of error challenges the correctness of the facts, so found by the court and upon which its decree is based,- nor would it avail anything if their correctness *218was properly put in issue here, because each of said findings of fact appears to have been warranted by the evidence.
It was sufficiently shown that appellant had neither the capacity nor the disposition to properly perform the duties of the offices from which he was removed. He neglected to account for seven years after his testator’s decease, and then presented an account, not voluntarily, but under the spur of a citation. He failed to keep proper accounts. He mixed the trust funds with his own. He withheld from the cestui que trust, money in his possession that belonged to and should have been paid over to her. He made improper investments, etc., etc.
The second specification complains of the discharge of his coexecutrix and cotrustee. She has not appealed, and the fair inference therefrom is that she is content. Appellant has not shown wherein he was in any manner prejudiced by her dismissal. It will be more orderly to pass upon her case when she comes here and demands a hearing, if she ever does.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.